Citation Nr: 1129108	
Decision Date: 08/08/11    Archive Date: 08/16/11

DOCKET NO.  10-34 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an effective date earlier than November 24, 2008 for the grant of service connection for malignant neoplasms of the genitourinary system.

2.  Entitlement to an extension of a 100 percent disability evaluation for malignant neoplasms of the genitourinary system beyond May 1, 2009.

3.  Entitlement to service connection for a right ankle disability.

4.  Entitlement to service connection for prostate cancer, to include as due to radiation exposure. 


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1953 to March 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  During the pendency of the appeal, the Veteran relocated; original jurisdiction now resides at the VA RO in Reno, Nevada.
  
The Veteran was afforded a personal hearing at the Las Vegas RO before the undersigned in May 2011.  A transcript is associated with the claims folder.  

The Board observes that the Veteran was granted service connection for malignant neoplasms of the genitourinary system in the July 2009 rating decision and assigned a temporary 100 percent evaluation effective November 24, 2008 and ending May 1, 2009.  While the Veteran's claim has been categorized as an earlier effective date claim, the Board observes that the Veteran has contended throughout the course of the appeal that he is entitled to a 100 percent evaluation through May 2009.  See, e.g., the May 2011 Board hearing transcript, page 20.  Furthermore, the various adjudicatory documents to include the July 2010 statement of the case show that the RO considered whether the Veteran was entitlement to an extension of the 100 percent disability rating after May 1, 2009.  As such, the Board will adjudicate the issue of entitlement to an extension of the 100 percent disability evaluation for malignant neoplasm of the genitourinary system.  The Board further finds that the Veteran has not been prejudiced thereby as the RO adjudicated this issue in the November 2010 supplemental statement of the case (SSOC).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a right ankle disability and prostate cancer, to include as due to radiation exposure are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By rating action of July 2009, the RO granted service connection for malignant neoplasms of the genitourinary system from November 24, 2008, the date of receipt of the Veteran's original claim for service connection for that disability, and assigned a 100 percent disability rating from December 1, 2008 to May 1, 2009.

2.  The record contains no document prior to November 24, 2008 that may be reasonably construed as a pending claim for service connection for malignant neoplasms of the genitourinary system.

3.  On October 27, 2008, the Veteran underwent surgical enucleation of a right renal mass.  

4.  Prior to rating action of July 2009, a June 2009 VA examination demonstrated the absence of kidney cancer with no evidence of residual voiding or renal dysfunction.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to November 24, 2008, for the grant of service connection for malignant neoplasms of the genitourinary system have not been met.  38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2010).

2.  The criteria for an extension of a 100 percent disability evaluation for malignant neoplasms of the genitourinary system beyond May 1, 2009, are not met.  38 U.S.C.A. § 1156 (West 2002); 38 C.F.R. § 4.115b, Diagnostic Code 7528.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks entitlement to an earlier effective date as well as an extension of a 100 percent disability evaluation for the service-connected malignant neoplasms of the genitourinary system.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issues on appeal will then be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  VA thirdly has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

Initially, the Board notes that in the current appeal there is no issue under 38 U.S.C.A. § 5101 as to providing an appropriate application form or completeness of the application.  

Next, the Board notes that in Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that once service connection is granted the claim is substantiated and further notice as to the effective date and rating element is not required.  Therefore, as entitlement to service connection for malignant neoplasms of the genitourinary system has been granted and the Veteran is seeking an earlier effective date for the award of this disability, further notice regarding the effective date is not required.  Id; also see Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

In a February 2009 letter, the Veteran was informed of the evidence necessary to establish service connection for his malignant neoplasms of the genitourinary system.  At that time, he was also informed of what evidence he should provide and what evidence VA would obtain on his behalf.  He was further informed of the method in which VA assigns disability ratings and effective dates.  Accordingly, VA has satisfied its duty to notify under the VCAA.

With respect to the duty to assist, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claims.  There is no reasonable possibility that further assistance would aid in substantiating the claim.  The pertinent evidence of record includes statements from the Veteran, service treatment records, as well as VA and private treatment records.  The Veteran has not referenced any relevant evidence that has not been associated with the claims folder with respect to his earlier effective date claim.  

The Veteran was afforded a VA examination in June 2009.  The examination report reflects that the examiner interviewed and examined the Veteran, reviewed his past medical history, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  The Board therefore concludes that the VA examination report is adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2010); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate].  

The Board is cognizant of the fact that the Veteran's claims folder was not available during the June 2009 VA examination.  However, such did not have an adverse effect on the adequacy of the examination.  Notably, as previously indicated, the examiner fully considered the Veteran's complaints, to include his complaints of functional impairment with respect to his malignant neoplasms of the genitourinary system.  A physical examination was then performed that addressed all the relevant rating criteria.  

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  He was afforded a personal hearing in May 2011.

Earlier effective date

Generally the effective date for an award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  If service connection is granted based on a claim received within one year of separation from active duty, the effective date will be the day following separation.  Id.  

The words application and claim are defined by regulation as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  Any communication or action that demonstrates an intent to apply for an identified benefit may be considered an informal claim.  38 C.F.R. § 3.155(a).   

In this regard, the law is clear that no benefit may be paid before a claim is made.  38 U.S.C.A. § 5101 (West 2002); Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998) ("[38 U.S.C.A. §] 5101 is a clause of general applicability and mandates that a claim must be filed in order for any type of benefits to . . . be paid under the laws administered by the Secretary.") (emphasis added).  The mere presence of medical evidence does not establish intent on the part of the Veteran to seek service connection for a disability.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Lalonde v. West, 12 Vet. App. 377, 382 (1999).  Likewise, the mere presence of a disability does not establish intent on the part of the Veteran to seek service connection for that condition.  KL v. Brown, 5 Vet. App. 205, 208 (1993); Crawford v. Brown, 5 Vet. App. 33, 35 (1995).  

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

In this case, the RO granted service connection for malignant neoplasms of the genitourinary system effective November 24, 2008, the date of receipt of the Veteran's original claim for service connection for that disability.  The Veteran has requested an award of service connection for that disability from a prior date, in particular from October 2008 when the Veteran received treatment for his right renal cell carcinoma.  See, e.g., the Veteran's notice of disagreement dated in February 2010.  However, the Board finds that there is no basis for assignment of an effective date for such award at any time prior to November 24, 2008.  Simply stated, there was no pending claim filed prior to November 24, 2008 pursuant to which the benefit awarded could have been granted.

The record is completely negative for any communication or action prior to November 24, 2008 indicating an intent to apply for service connection for malignant neoplasms of the genitourinary system from the claimant or any person acting as his next friend which identifies that benefit as the one sought.

Inasmuch as no claim for service connection for malignant neoplasms of the genitourinary system was received prior to November 24, 2008, the governing legal authority makes clear that, under these circumstances, the effective date can be no earlier than the date of the claim for that benefit.  See 38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).

The Board notes that private treatment records dated in September and October 2008 document treatment for right renal cell carcinoma.  However, as noted above, the mere presence of medical evidence does not establish intent on the part of the Veteran to seek service connection for a disability.  See Brannon, supra.  Indeed, there is nothing in the private treatment records or any other evidence prior to November 24, 2008 that may be reasonably construed as a claim on the part of the Veteran, or that reflects his intent to apply, for service connection for malignant neoplasms of the genitourinary system.  

On November 24, 2008, the RO received the Veteran's original claim for service connection for kidney cancer wherein, for the first time, he clearly identified service connection for kidney cancer as an additional benefit sought, and expressed an intent to seek it.  As indicated above, that claim served as the basis for the RO's July 2009 rating action that granted service connection for malignant neoplasms of the genitourinary system from that date.  In this regard, the Board notes that, while the VA does have a duty to assist a claimant in developing facts pertinent to a claim, it is the claimant who must bear the responsibility for coming forth with the submission of a claim for benefits under the laws administered by the VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The Board finds that the facts of this case clearly demonstrate that the VA was not put on notice that service connection for malignant neoplasms of the genitourinary system was sought at any time prior to November 24, 2008.

The law is clear that no benefit may be paid before a claim is made.  38 U.S.C.A. § 5101.  Therefore, since his service connection claim was received more than one year after his separation from military service, the effective date of the award may be no earlier than the date of receipt of the claim.  Accordingly, since there is no evidence that shows a claim for service connection for malignant neoplasms of the genitourinary system prior to November 24, 2008, the claim is denied.

Extension of 100 percent disability evaluation

The law and regulations generally pertaining to earlier effective date claims has been set forth above and will not be repeated.

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4 (2010).

The Veteran underwent a surgical enucleation of a right renal mass on October 27, 2008.  As discussed above, he subsequently filed a claim of entitlement to service connection for kidney cancer and was assigned a temporary 100 percent disability evaluation effective November 24, 2008, the date of his service connection claim, under Diagnostic Codes 7528-7500 [malignant neoplasms of the genitourinary system; removal of one kidney].  See 38 C.F.R. § 4.27 (2010) [hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen].

Under Diagnostic Code 7528, following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  See 38 C.F.R. § 4.115b, Diagnostic Code 7528.  

In accordance with the provisions of Diagnostic Code 7528, the RO assigned the Veteran a 100 percent evaluation for the malignant neoplasms of the genitourinary system from November 24, 2008 with the initial monthly payment to begin on December 1, 2008 and terminate on May 1, 2009.  Thus, he was awarded 5 months of compensation at the 100 percent level.  Additionally, the Veteran was provided a VA genitourinary examination in June 2009, which did not demonstrate residuals of kidney cancer to include voiding or renal dysfunction.  On the contrary, the examination report notes that the Veteran had no systemic symptoms due to his genitourinary disease.  There were no urinary symptoms such as urgency, hesitancy, weak or intermittent stream, dysuria, dribbling, staining to urinate, hematuria, urine retention, or urethral discharge.  There was likewise no history of urinary leakage, urinary tract stones, active nephritis, hydronephrosis, or cardiovascular symptoms.  While erectile dysfunction was noted, the etiology of such was unknown.  The Veteran had a normal urethra examination and normal perineal sensation.  Pertinent diagnosis was renal cell carcinoma status post right partial nephrectomy with no residuals and no recurrence of cancer.  

The Veteran contends that he is entitled to an extension of the 100 percent evaluation to June 1, 2009.  Significantly, the governing law, as outlined above, is clear.  According to Diagnostic Code 7528, following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  

It is undisputed that the Veteran underwent surgery on October 27, 2008 with no follow-up procedure.  Accordingly, the expiration of six months following treatment was on April 27, 2009.  However, as noted above, effective date of the service connection for the Veteran's genitourinary disability is November 24, 2008.  Thus, he is therefore entitled to monthly compensation for the malignant neoplasms of the genitourinary system with a 100 percent evaluation from December 1, 2008 to May 1, 2009.  In this regard, the Board notes that the June 2009 VA examination shows that the Veteran did not have any residuals symptoms as a result of his renal cancer.  Accordingly, entitlement to a 100 percent disability evaluation for the service-connected neoplasms of the genitourinary system can be no later than May 1, 2009, when the six month period from the date of surgery expired.  

While the surgery occurred earlier than the Veteran's filing of his service connection claim, as discussed in detail above, the law provides that the effective date is the date of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2) (2010).  Thus, benefits for this disability are not payable prior to the date that service connection was established.  Clearly, the date of claim is later than the date of his diagnosis and surgery.

There is, therefore, simply no basis for the assignment of an extension of the 100 percent disability evaluation for the service-connected malignant neoplasms of the genitourinary system either for the one month preceding the effective date of the grant of service connection or for the one month following May 1, 2009.  See 38 C.F.R. § 4.115, Diagnostic Code 7528.  While the Board is sympathetic to the difficulties the Veteran experienced as a result of his disability, his claim primarily hinges on the application of specifically defined regulatory standards, and the Board is bound by the very precise nature of the laws governing evaluations.  Accordingly, for the reasons and bases discussed above, the Veteran's appeal must be denied.


ORDER

Entitlement to an effective date earlier than November 24, 2008 for the grant of service connection for malignant neoplasms of the genitourinary system is denied.

Entitlement to an extension of a 100 percent disability evaluation for malignant neoplasm of the genitourinary system is denied.


(CONTINUED ON NEXT PAGE)

REMAND

Service connection for a right ankle disability and prostate cancer

The Veteran testified during the March 2011 Board hearing that he injured his right ankle in 1952 while stationed at Camp Pendleton which the Veteran indicated was during a period of active duty.  The Board notes that the Veteran's claims folder is negative for any treatment records from Camp Pendleton from 1952 for a right ankle injury.  However, his DD 214, although indicating active duty service only from March 1953 to March 1955, also shows that the Veteran applied for reenlistment for active duty.  Moreover, inasmuch as VA is on notice of the potential existence of additional records from quarterly, or otherwise regular, treatment during military service, records from any such treatment should be obtained prior to any further appellate review of this case.  Accordingly, on Remand, the RO should verify the dates of the Veteran's period of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) and request copies of any pertinent service treatment during these periods of service which are not already included in the Veteran's claims folder following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.    

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. The RO should verify all periods of the Veteran's ACDUTRA and INACDUTRA and obtain service treatment records covering such periods of service which are not already associated with his claims folder, to include treatment for a right ankle injury at Camp Pendleton in 1952.

2. If, and only if, the Veteran's service treatment records show treatment for a right ankle injury, the RO should arrange for a physician to examine the Veteran and review the Veteran's VA claims folder.  All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims folder and the clinical findings of the examination, the examiner must provide an opinion, with supporting rationale, as to the following:

a.  Whether the Veteran currently suffers from a right ankle disability;

b. If the Veteran currently suffers from a right ankle disability, whether it is at least as likely as not that (50 percent or greater) that the Veteran's right ankle disability is related to his military service.

The examiner should indicate in his/her report that the claims file was reviewed.  A rationale for all opinions expressed should be provided.  A report should be prepared and associated with the Veteran's VA claims folder.  

In providing the requested opinion, the examiner should be advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

3. After undertaking any additional development deemed by it to be appropriate, the RO should then readjudicate the Veteran's claims.  If the benefits sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


